               Case 2:20-mj-00044-AC Document 5 Filed 06/04/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:20-MJ-00044-AC

12                               Plaintiff,            [PROPOSED] ORDER TO RECALL ARREST
                                                       WARRANT AND ISSUE SUMMONS
13                         v.

14   EDEN VASSEUR,

15                               Defendant.

16

17          Having reviewed the government’s motion, and good cause having been shown, the Court orders

18 that the arrest warrant for Eden Vassuer be hereby recalled, and that a summons be issued for his

19 appearance before this Court on June 11, 2020, at 2:00 p.m. for his initial appearance on the Complaint.

20 The Court further orders that the Clerk of the Court promptly notify the United States Marshals Services

21 that the arrest warrant has been recalled, and the summons has been issued.

22          IT IS SO ORDERED.

23
     Dated: June 4, 2020
24
                                                          Honorable Edmund F. Brennan
25                                                        United States Magistrate Judge
26

27

28
